            Case 1:20-cv-02650-CCB Document 1 Filed 09/14/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 HADASSAH GHOLIAN
 7010 Boxford Road,
 Baltimore, Maryland 21215

       Plaintiff,
 v.                                             Civil Action No. ___________________

 UNIVERSITY OF MARYLAND
 MEDICAL SYSTEM HEALTH PLANS,
 INC.
 Suite 600
 1966 Greenspring Drive
 Baltimore Maryland 21093

       SERVE ON:
       University of Maryland Medical Sys.
       Corp
       Office of the General Counsel
       24th Floor
       250 West Pratt Street
       Baltimore Maryland 21201

       Defendant.


                           COMPLAINT AND JURY DEMAND

       Plaintiff Hadassah Gholian (“Plaintiff” or “Ms. Gholian”), by and through her undersigned

counsel, James M Ray, II and Ray Legal Group, LLC, hereby files suit against University of

Maryland Medical System Health Plans, Inc. and states as follows:

                             THE NATURE OF THE ACTION

       1.      This is Plaintiff’s civil action against University of Maryland Medical System

Health Plans, Inc. (hereinafter, “Defendant” or “Employer”) seeking damages and/or other legal

relief, including for the Defendant’s violation of Ms. Gholian’s rights under the federal Family

and Medical Leave Act (“FMLA”), codified at 29 U.S.C. § 2601, et seq.
             Case 1:20-cv-02650-CCB Document 1 Filed 09/14/20 Page 2 of 7



                                           THE PARTIES

        2.      Plaintiff Hadassah Gholian is a Maryland citizen and a resident of Baltimore City,

Maryland.

        3.      The Defendant is a Delaware corporation with its principal office located in

Baltimore County, Maryland.

        4.      The Defendant, at all times, was acting through its employees, servants, agents, or

other affiliates as to the matters alleged herein.

                                   JURISDICTION & VENUE

        5.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331.

        6.      The Plaintiff’s FMLA cause of action is authorized by 29 U.S.C. § 2617(a)(2). The

Plaintiff has a right to jury trial under the FMLA.

        7.      Venue is proper in this District under 28 U.S.C. § 1391, where a substantial part of

the events giving rise to Plaintiff’s claims occurred.

        8.      The Plaintiff has complied with all conditions precedent, administrative

requirements, and/or legal preconditions to properly file and pursue this civil action and has

exhausted any and all required administrative remedies. This civil action is lawfully filed in this

Court. All conditions precedent have occurred or been performed.

                             FACTS COMMON TO ALL COUNTS

        9.      Ms. Gholian, who is a Registered Nurse, began her employment with the Defendant

on February 6, 2017 as a case manager. Ms. Gholian was a telecommute employee who worked

full time at home.

        10.     Beginning in March 2020, Ms. Gholian sustained a “qualifying need related to a

public health emergency” because she was “unable to work (or telework) due to a need for leave



                                                     2
          Case 1:20-cv-02650-CCB Document 1 Filed 09/14/20 Page 3 of 7



to care for the son or daughter under 18 years of age of such employee if the school or place of

care has been closed, or the child care provider of such son or daughter is unavailable, due to a

public health emergency.” The Emergency Family and Medical Leave Expansion Act, PL 116-

127, 134 Stat. 178 (2020) (codified at 29 U.S.C § 2660(a)(2)(A)) (the “EFMLA”). Specifically,

Ms. Gholian’s children’s schools were closed due to COVID-19, and she was required to provide

care for her children and assist her children in their on-line education.

       11.     The Plaintiff and the Defendant entered into an agreement where the Plaintiff would

continue to telework on a part time basis and would be granted leave under the Emergency Family

and Medical Leave Act for the remainder of her regular 40 hour work week.

       12.     On June 19, 2020, Ms. Gholian received an email from her Employer stating, “To

date you have used 140 hours of the 400 hours available to you.” To Ms. Gholian, this email

constituted a representation and confirmation that she had an additional 260 hours of leave

remaining available to her under the EFMLA.

       13.     On June 22, 2020, a Human Resources representative of the Employer, along with

Ms. Gholian’s supervisors, called Ms. Gholian and informed her that her employment was being

terminated because “it was not working out.” When Ms. Gholian asked if she was terminated

because she was working part time, and indicated that she could return full time, the Employer

responded that it was “too late” and that Ms. Gholian’s replacement had already been hired.

       14.     If the Employer contends that Ms. Gholian’s employment was terminated because

Ms. Gholian’s leave under the EFMLA was exhausted, the Employer never told Ms. Gholian that

her leave was exhausted; moreover, any such claim was refuted by the June 19, 2020 email

indicating that Ms. Gholian had used only 140 hours of the 400 hours of EFMLA leave to which

she was allowed.



                                                  3
          Case 1:20-cv-02650-CCB Document 1 Filed 09/14/20 Page 4 of 7



       15.     Had Ms. Gholian been told that she needed to return to work full time by a certain

date, Ms. Gholian would have returned to work on that date to avoid losing her job; however, she

relied on the statement contained in the June 19, 2020 email that she still has remaining leave

under the EFMLA.

       16.     Any non-discriminatory justification for Ms. Gholian’s termination was a pretext.

Ms. Gholian’s supervisors frequently commented on their happiness and satisfaction with her

productivity and work.

                                           COUNT I
                            FMLA Interference -- 29 U.S.C. § 2615(A)(2)

       17.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

       18.     The Defendant is an “employer” covered by the FMLA, as it employs fifty (50) or

more employees for each work day during each of twenty (20) or more calendar workweeks. See

29 U.S.C. § 2611(4)(A)(i).

       19.     Plaintiff is an “eligible employee” under the FMLA as she had been employed by

Defendant, and had been working under the supervision and control of Defendant for more than

twelve (12) consecutive months, and during this time period worked at least 1,250 hours within

the twelve (12) month period immediately preceding Plaintiff’s need for leave.

       20.     29 U.S.C. § 2615(a)(1) of the FMLA provides that “[i]t shall be unlawful for any

employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right

provided by this subchapter.”

       21.     The Defendant interfered with the Plaintiff’s rights under the FMLA by not

informing the Plaintiff that she would be terminated if she did not return to work full time by a

certain undisclosed date.

       22.     The Defendant also interfered with the Plaintiff’s rights under the FMLA by not

                                                 4
          Case 1:20-cv-02650-CCB Document 1 Filed 09/14/20 Page 5 of 7



informing the Plaintiff that she would be terminated if she did not return to work full time by a

certain undisclosed date and by terminating the Plaintiff on June 22, 2020. The Defendant knew

that the Plaintiff would rely on the express statement that, as of June 19, 2020, the Plaintiff had

only used 140 hours of her allowed 400 hours of EFMLA leave, and intended to use the Plaintiff’s

failure to return to work on an undisclosed date as a pretext to wrongfully terminate the Plaintiff’s

employment.

       23.     As a direct and proximate cause of Defendant’s unlawful actions, the Plaintiff was

prejudiced, and has suffered substantial pecuniary losses.


                                        COUNT II
                          FMLA Retaliation -- 29 U.S.C. § 2615(A)(2)

       24.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

       25.     The Defendant is an “employer” covered by the FMLA, as it employs fifty (50) or

more employees for each work day during each of twenty (20) or more calendar workweeks. See

29 U.S.C. § 2611(4)(A)(i).

       26.     Plaintiff is an eligible “employee” under the FMLA as she had been employed by

Defendant, and had been working under the supervision and control of Defendant for more than

twelve (12) consecutive months, and during this time period worked at least 1,250 hours within

the twelve (12) month period immediately preceding Plaintiff’s need for leave.

       27.     29 U.S.C. § 2615(a)(2) of the FMLA provides that “[i]t shall be unlawful for any

employer to discharge or in any other manner discriminate against any individual for opposing any

practice made unlawful by this subchapter.”

       28.     The Plaintiff engaged in protected activity when she took part time EFMLA leave

that had been authorized by the Defendant.



                                                 5
            Case 1:20-cv-02650-CCB Document 1 Filed 09/14/20 Page 6 of 7



       29.      As a direct and proximate cause of Plaintiff engaging in protected activity by

taking EFMLA leave, Defendant intentionally retaliated against the Plaintiff by terminating the

Plaintiff’s employment. Any explanation by the Defendant for these actions is a pretext.

       30.     The Defendant’s wrongful intent is demonstrated by its termination of Ms. Gholian,

and its misrepresentation in the June 19, 2020 email that Ms. Gholian still had substantial EFMLA

remaining.

       31.     As a direct and proximate cause of Defendant’s wrongful actions, the Plaintiff was

prejudiced, and has suffered substantial pecuniary losses.

       WHEREFORE, Plaintiff Hadassah Gholian respectfully prays that this Court grant the

following relief:

       a.      An order permanently enjoining and restraining Defendant, its agents, officers,

               servants and employees from interfering and retaliating against other employees

               due to an employee use of FMLA and EFMLA;

       b.      Compensation for back pay, front pay, and compensation for other lost employment

               benefits, liquidated damages, compensatory damages, punitive damages, and costs

               and reasonable attorneys’ fees against the Defendant in the amount in excess of

               Seventy-Five Thousand Dollars ($75,000.00);

       c.      Reinstatement; and

       d.      Any and all additional relief as the Court may deem just and proper.




                                                6
  Case 1:20-cv-02650-CCB Document 1 Filed 09/14/20 Page 7 of 7



                                            Respectfully Submitted,

                                            RAY LEGAL GROUP, LLC

                                      By:      /s/ James M. Ray
                                            James M. Ray, II (#012773)
                                            jim.ray@raylegalgroup.com
                                            8720 Georgia Avenue, Suite 803
                                            Silver Spring, Maryland 20910
                                            Phone: (301) 755-5656
                                            Fax: (301) 755-5627

                                            Attorneys for Plaintiff



                          PRAYER FOR JURY TRIAL

Plaintiff Hadassah Gholian demands a trial by jury as to all issues so triable.


                                               /s/ James M. Ray, II
                                            James M. Ray, II




                                          7
